J-S43033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD DANDAR                              :
                                               :
                       Appellant               :   No. 130 WDA 2018

               Appeal from the PCRA Order December 13, 2017
     In the Court of Common Pleas of Crawford County Criminal Division at
                       No(s): CP-20-MD-0000180-2016


BEFORE: STABILE, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                         FILED SEPTEMBER 24, 2018

        Appellant Ronald Dandar appeals pro se from the order dismissing as

untimely his two motions for an extension of time to file a serial Post

Conviction Relief Act1 (PCRA) petition from his 1977 conviction for two counts

of receiving stolen property. Appellant claims that he is entitled to relief from

an illegal sentence. Because there is no appealable order, we quash.

        By way of background, we note that in CR-349-1976 and CR-394-1976,

Appellant has made numerous filings requesting relief from his 1977 sentence

of 1 ½ to 5 years’ imprisonment for theft by deception.          This Court, on

December 1, 2017, affirmed the denial of Appellant’s most recent attempt at

PCRA relief.    See Commonwealth v. Dandar, 544 WDA 2017, 2017 WL




____________________________________________


1   41 Pa.C.S. §§ 9541-9546.
J-S43033-18



5983864 (Pa. Super. filed December 1, 2017) (unpublished mem.). In that

case, we set forth the procedural history of this case as follows:

      On November 11, 1976, [Appellant] was convicted by a jury of
      two counts of theft by deception and sentenced on January 18,
      1977, to two concurrent one and one-half to five years terms of
      imprisonment. On appeal, this Court affirmed the judgment of
      sentence. Commonwealth v. Dandar, 408 A.2d 534 (Pa. Super.
      1979) (unpublished memorandum). [Appellant] was unsuccessful
      in his first attempt to obtain collateral relief from the judgment of
      sentence under the Post Conviction Hearing Act (PCHA), the
      predecessor to the PCRA. See Commonwealth v. Dandar, 454
      A.2d 641 (Pa. Super. 1983). In 1997, this Court affirmed the
      denial of his pro se PCRA petition, finding Dandar “was sentenced
      to two concurrent one and one-half (1½) to five (5) year
      sentences in 1978, and he is no longer serving a sentence of
      imprisonment, probation or parole for the theft charges relating
      to the instant petition.” Commonwealth v. Dandar, 704 A.2d
      1115 (Pa. Super. October 29, 1997) (unpublished memorandum,
      at 2).

Id. at *1.   We reiterated that because Appellant was no longer serving a

sentence of imprisonment, probation or parole for the theft charges, Appellant

was not eligible for relief. Id.

      While his appeal was pending with this Court, Appellant filed two

motions seeking extensions of time in which to file PCRA petitions from his

1977 conviction. Those motions were docketed in MD-180-2016. The PCRA

court denied both motions on December 15, 2017, stating that it had no

jurisdiction to extend the time for Appellant to file a PCRA petition.

      Appellant subsequently filed a notice of appeal from the December 15,

2017 order on the basis that the PCRA court denied him PCRA relief. However,

in its 1925(a) opinion, the PCRA court explicitly stated that the December 15,


                                      -2-
J-S43033-18



2017 order “did not, as stated in the Notice of Appeal, dismiss [Appellant’s]

PCRA petition.” Trial Ct. Op., 2/2/18, at n.1.

       Initially, we must address whether this appeal is properly before us. We

may raise issues concerning our jurisdiction sua sponte. Commonwealth v.

Baio, 898 A.2d 1095, 1098 (Pa. Super. 2006).

       In general, appeals are properly taken from final orders.       Pa.R.A.P.

341(b); Commonwealth v. Scarborough, 64 A.3d 602, 608 (Pa. 2013). “An

order granting, denying, dismissing, or otherwise finally disposing of a petition

for post-conviction collateral relief shall constitute a final order for purposes

of appeal.” See Pa.R.Crim.P. 910.

       Here, the PCRA court’s December 15, 2017 order denied Appellant’s

motions for an extension of time to file a PCRA petition. As noted by the PCRA

court, the order did not dispose of a PCRA petition. Accordingly, we conclude

that the PCRA court’s order is not a final order and does not fit within any

exception permitting an appeal from an interlocutory or collateral order. See

Pa.R.A.P. 311, 313, 341. Therefore, the order is not appealable, and we must

quash this appeal.2

       Appeal quashed.




____________________________________________


2 In any event, we agree with the PCRA court that there was no basis to extend
the time to file a PCRA petition in the instant matter, as Appellant is no longer
serving a sentence associated with this case, and is therefore ineligible for
PCRA relief. See Trial Ct. Mem. and Order, 12/15/17, at 1; see also 42
Pa.C.S. § 9543(a)(1)(i).

                                           -3-
J-S43033-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2018




                          -4-